Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Applicants arguments and amendment are persuasive over the prior art of record. United States Patent No.: US 11,196,728 B1 (Fu et al.) Shows a cached login session for accessing a software testing environment that can connect using session data without first authenticating to the testing environment. United States Patent No. US 8,780,856 B2 (Madour et al.) somewhat mirrors the present invention and is able to perform a handoff without reforming a reauthentication however Madour et al. performs this using security status information. While the particular method of the present invention is avoiding an authentication through the use of using identifier information by obtaining, by the first network device, identifier information of a second data network that has previously authenticated a second session of the terminal device. wherein the second session has been established between the terminal device and the second data network: and in response to determining that the identifier information of the first data network is the same as the identifier information of the second data network, directly authorizing, by the first network device, the terminal device to establish the first session with the first data network without authenticating the first session by the first data network. 
	Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434